PER CURIAM.
The petition is granted and Antoine Meddler is hereby afforded a belated appeal from judgment and sentence in Duval County case number 2004-CF-1695-AXXX-MA. Upon issuance of mandate in this cause, a copy of the opinion will be transmitted to the clerk of the circuit court who shall treat it as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D). The circuit court shall appoint counsel to represent Meddler in the appeal if he qualifies for such an appointment.
PETITION GRANTED.
WOLF, PADOVANO, and POLSTON, JJ., concur.